Citation Nr: 1100388	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  08-38 358	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to burial benefits for a service-connected death.  

3.  Entitlement to service connection for hypertension, for 
accrued benefits purposes.  

4.  Entitlement to service connection for a bilateral leg 
disability, for accrued benefits purposes.  

5.  Entitlement to service connection for an esophageal hiatal 
hernia (claimed as a stomach condition), for accrued benefits 
purposes.  

6.  Entitlement to service connection for arthritis of the lumbar 
spine, for accrued benefits purposes.  

7.  Entitlement to service connection for arthritis of the 
cervical spine, for accrued benefits purposes.  

8.  Entitlement to a compensable disability rating for 
pansinusitis, for accrued benefits purposes.  

9.  Entitlement to a compensable disability rating for infectious 
hepatitis, for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to April 1946.  
He died in January 2008.  The appellant is his widow


ORDER TO VACATE

On October 21, 2010, the Board of Veterans' Appeals (Board) 
issued a decision remanding the appellants appeal for the cause 
of the Veteran's death and for accrued benefits for claims 
pending at the time of his death.  

Prior to the Board issuing that decision, however, the Appellant 
had died in September 2009, although the Board was unaware of 
this.  In this circumstance, the Board may vacate that decision 
on its own motion.  38 C.F.R. § 20.904 (2009).  The Board is also 
issuing another decision, under separate cover, dismissing the 
appeal because, as a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the appellant's 
death and will be dismissed in this separate decision for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
20.1302 (2008).

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board is appealable to the United States Court of Appeals for 
Veterans Claims (Court). This vacatur is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of this appeal.  38 C.F.R. § 20.1100(b).

Accordingly, the October 21, 2010 Board decision is vacated.  



	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

